DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 2, 2022. Claims 1-6 and 8-9 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of claim 7 is obviated by Applicant’s cancellation.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claims 1-2 recite the limitation “the material constituting the housing is formed of ferritic stainless steel consisting of, by mass, 15-25% of Cr, 0.01 to 1.0% of Nb, 0.5 to 4% of W, and the balance, wherein the balance consists of Fe and inevitable impurities including C, N, Mn and Si” in lines 9-12 of each claim. The specification does not contain support for the material consisting of Cr, Nb, W, Fe, C, N, Mn, and Si. Instead, the specification also discloses that phosphorous and sulfur are inevitable impurities (see para. [0060] of the instant US PGPub). Since P and S are inevitable impurities, then the material cannot consist of only Cr, Nb, W, Fe, C, N, Mn, and Si. Applicant is required to cancel the new matter in reply to this Office Action. Claims 3-6 and 8-9 are rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation “the balance consists of Fe and inevitable impurities including C, N, Mn and Si” (emphasis added) in lines 11-12 of each claim. The terms “consists” and “including” contradict each other. See MPEP § 2111.03. It is unclear whether or not the claim is open to other inevitable impurities that are not recited in the claim. Claims 3-6 and 8-9 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2009/0214389 A1) (provided in Applicant’s IDS filed on January 13, 2020) and further in view of Miyazaki et al. (JP 2005206944 A) (references herein made with respect to English Machine Translation) and further in view of Tomita et al. (US 2009/0120536 A1).
Regarding claims 1-2, Miyata teaches a gas sensor (a gas sensor 100, Fig. 1, para. [0044]) comprising:
a housing including a retaining hole (a cylindrical metal shell 120 including a hole in its inner periphery for retaining a gas detection element 110, Fig. 1, para. [0044], [0049]);
a sensor element including a solid electrolyte and electrodes located on both sides of the solid electrolyte (a gas detection element 110 including a partially stabilized zirconia and electrodes 111 and 112 formed on both sides of the partially stabilized zirconia, Fig. 1, para. [0045]), wherein the sensor element is inserted into the retaining hole alone or via an insulator (the gas detection element 110 is retained in the hole of the cylindrical metal shell 120, Fig. 1, para. [0044], [0046]-[0047], [0049]); and
a sealing member formed of a ceramic powder that fills a gap between the retaining hole and the sensor element or the insulator (a sealing filler layer 137 obtained by compression filling of talc is disposed in a gap between the outer periphery of the gas detection element 110 and the inner periphery of the metal shell 120, Fig. 1, para. [0049]), wherein
the sealing member is compressed by part of the housing to seal the gap (the sealing filler layer 137 obtained by compression filling of talc is disposed in a gap between the outer periphery of the gas detection element 110 and the inner periphery of the metal shell 120, Fig. 1, para. [0049], the crimping portion 120h of the metal shell 120 is crimped in a radially inward direction to form the sealing filler layer 137 by compression filling the talc ring, Fig. 1, para. [0068]). The Applicant is advised that the limitation “the sealing member is compressed by part of the housing to seal the gap” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Miyata. Generally, even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of compressing the sealing member by the housing to seal the gap does not structurally change the gas sensor, so Miyata’s gas sensor teaches the structure implied by the compression of the sealing member by the housing to seal the gap as claimed.
Miyata teaches wherein the material constituting the housing is formed of ferritic stainless steel consisting of, by mass, 15 to 25% of Cr, 0.01 to 1.0% of Nb, and the balance, wherein the balance consists of Fe and inevitable impurities including C, Mn and Si (the cylindrical metal shell 120 comprises a stainless steel of Sample No. 8 which contains 16 mass % of Cr, 0.6 mass % of Nb, 0.03 mass % of C, 0.3 mass % of Mn, 0.2 mass % of Si, and Fe and inevitable impurities as a residual portion, Fig. 1, Table 1, para. [0041], [0075], [0078]; in Sample No. 8, the Nb content is 20 times the content of C in mass %, so since the content of C is 0.03 mass %, then the Nb content is 0.6 mass %, Table 1, para. [0075], [0078]; for the purpose of examination, Examiner interprets the claim to be open to other inevitable impurities).
Miyata teaches that the metal shell 120 may contain one or more additional elements effective for improving corrosion resistance (para. [0037]-[0040]). Sample No. 8 of Miyata is silent with respect to W, and therefore fails to teach wherein the material constituting the housing also consists of, by mass, 0.5 to 4% of W.
Miyazaki teaches a ferritic Cr-containing steel consisting of, in mass %, 0.03% or less of C, 5.0% or less of Mn, 6 to 40% of Cr, 0.03% or less of N, 5% or less of Si, 2.0 to 6.0% of W, 0.1% or less of precipitated W, and the balance of Fe and inevitable impurities (abstract, claim 1). Miyazaki teaches that 2.0 to 6.0% of W, and preferably 3 to 4% of W, is effective in improving corrosion resistance, reducing the thermal expansion coefficient, and maintaining workability (pg. 4, first paragraph, pg. 5, last paragraph, pg. 6, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the cylindrical metal shell of Miyata to also consist of, by mass, 3 to 4% of W as taught by Miyazaki because it would be effective in improving corrosion resistance, reducing the thermal expansion coefficient, and maintaining workability (Miyazaki, pg. 4, first paragraph, pg. 5, last paragraph, pg. 6, fifth paragraph).
Modified Miyata teaches that the material of the cylindrical metal shell 120 contains 16 mass % of Cr, 0.6 mass % of Nb, 0.03 mass % of C, 0.3 mass % of Mn, 0.2 mass % of Si, 3 to 4 mass % of W, and Fe and inevitable impurities as a residual portion (Miyata, Fig. 1, Table 1, para. [0041], [0075], [0078], Miyazaki, abstract, pg. 6, fifth paragraph, see modification supra). Modified Miyata is silent with respect to the residual inevitable impurities, and therefore fails to teach inevitable impurities including N (for the purpose of examination, Examiner interprets the claim to require all of C, N, Mn, and Si as inevitable impurities, and to be open to other inevitable impurities).
Miyazaki teaches a ferritic Cr-containing steel consisting of, in mass %, 0.03% or less of C, 5.0% or less of Mn, 6 to 40% of Cr, 0.03% or less of N, 5% or less of Si, 2.0 to 6.0% of W, 0.1% or less of precipitated W, and the balance of Fe and inevitable impurities (abstract, claim 1). Miyazaki teaches that N deteriorates toughness and workability, so it is preferable to reduce its contamination as much as possible, and N is limited to 0.03% or less by mass (pg. 6, third paragraph). Tomita also teaches a ferritic stainless steel material for automobile exhaust gas passage components, wherein the ferritic stainless steel material comprises at most 0.03% by mass of N (abstract). Tomita teaches that N is effective for improving creep strength and other high-temperature strength properties, but degrades oxidation resistant property, workability, low-temperature toughness and weldability when contained in excess, so N is limited to a content of at most 0.03% by mass (para. [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inevitable impurities of the material of the cylindrical metal shell of Modified Miyata to contain at most 0.03% by mass of N as taught by Miyazaki and Tomita because it would improve creep strength and other high-temperature strength properties, while limiting deterioration in toughness and workability (Miyazaki, pg. 6, third paragraph, Tomita, para. [0034]).
Modified Miyata teaches that the material of the cylindrical metal shell 120 contains 3 to 4% by mass of W (Miyata, Fig. 1, Table 1, para. [0041], [0075], [0078], Miyazaki, abstract, pg. 6, fifth paragraph, see modification supra). Modified Miyata is silent with respect to a precipitation amount, and therefore fails to teach wherein a precipitation amount of Laves phase in a mother phase of the housing is less than 0.1% by mass (for the purpose of examination, Examiner interprets a mother phase to be all of the material of the housing, so the claim requires the mass of the Laves phase divided by the total mass of the housing, when expressed as a percentage, to be less than 0.1% by mass).
Miyazaki teaches a ferritic Cr-containing steel consisting of, in mass %, 0.03% or less of C, 5.0% or less of Mn, 6 to 40% of Cr, 0.03% or less of N, 5% or less of Si, 2.0 to 6.0% of W, 0.1% or less of precipitated W, and the balance of Fe and inevitable impurities (abstract, claim 1; the mass% of W precipitated as a Laves phase was determined by dividing the amount of precipitated W residue by the total sample weight subjected to electrolysis, pg. 5, second through fourth paragraphs). Miyazaki teaches that the precipitation amount of W (Laves phase Fe2W intermetallic compound) is preferably 0.1% by mass or less, which desirably reduces the thermal expansion coefficient of the steel (pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the precipitation amount of Laves phase of Fe2W in a mother phase of the cylindrical metal shell of Modified Miyata to be less than 0.1% by mass as taught by Miyazaki because it would desirably reduce the thermal expansion coefficient of the steel material (Miyazaki, pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph).
Regarding claims 3-4, Modified Miyata teaches wherein Laves phase of Fe2W, as an intermetallic compound, is formed in a mother phase of the housing, and a precipitation amount of the Laves phase in the mother phase of the housing is less than 0.1% by mass (the precipitation amount of the Laves phase of Fe2W, as an intermetallic compound, in the mother phase of the cylindrical metal shell is less than 0.1% by mass, Miyazaki, abstract, claim 1, pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph, see modification supra).
Regarding claim 5, Modified Miyata discloses the limitations of claim 1 as recited supra. Modified Miyata is silent with respect to the proof stress of the housing, and therefore fails to teach wherein the housing has a 0.2% proof stress of 80 MPa or more at a temperature of 650°C.
Tomita teaches a ferritic stainless steel material having a composition similar to the composition of Modified Miyata (abstract of Tomita). Tomita teaches that a test piece is tested for the 0.2% yield strength at 600°C, and all of the steel test pieces having the composition of Tomita had a 0.2% yield strength of 220 MPa to 269 MPa at 600°C, which is considered good because it is at least 200 MPa (Table 2, para. [0052], [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Modified Miyata to have a 0.2% yield strength of 220 MPa to 269 MPa at 600°C as taught by Tomita because it is considered a good yield strength which provides excellent high-temperature strength, sufficiently good thermal fatigue resistance, good low-temperature toughness, and good cold workability (Tomita, Table 2, para. [0052], [0057]).
Additionally, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the steel of the housing disclosed by Modified Miyata serves the purpose of holding the sensor element while having a high strength and toughness. Thus, it is obvious to have a housing that has a 0.2% proof stress of 80 MPa or more at 650°C because such proof stress, although not explicitly disclosed by Modified Miyata, would serve the same purpose and provide the same properties as the housing that is disclosed by Modified Miyata.
Regarding claim 6, Modified Miyata teaches wherein the material constituting the housing contains 0.05% or less of C by mass (the cylindrical metal shell 120 comprises the stainless steel of Sample No. 8 which contains 0.03 mass % of C, Fig. 1, Table 1, para. [0075], [0078]).
Regarding claim 9, Modified Miyata teaches a heater including a heating element, wherein the heating element is configured to heat the sensor element (a ceramic heater 115 including a heating resistor provided therein is inserted inside the gas detection element 110, Fig. 1, para. [0046]); and
a contact terminal (a heater terminal metal fitting 223, Fig. 1, para. [0061]), wherein the contact terminal is configured to contact a lead portion of the electrodes of the sensor element or a lead portion of the heating element (the heater terminal metal fitting 223 is connected to the heater lead wire 213, Fig. 1, para. [0063]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2009/0214389 A1) (provided in Applicant’s IDS filed on January 13, 2020) and further in view of Miyazaki et al. (JP 2005206944 A) (references herein made with respect to English Machine Translation) and further in view of Tomita et al. (US 2009/0120536 A1) as applied to claim 1 above, and further in view of Teraoka et al. (US 2013/0306204 A1).
Regarding claim 8, Modified Miyata discloses the limitations of claim 1 as recited supra. Modified Miyata is silent with respect to a hardness of a crimped portion of the housing, and therefore fails to teach wherein a hardness of a crimped portion of the housing is within a range of Hv220 to Hv400 in Vickers hardness.
Teraoka teaches a ferritic stainless steel sheet that has a steel composition containing, in terms of % by mass: 0.02% or less of C; 0.02% or less of N; 0.1% to 1.5% of Si; 1.5% or less of Mn; 0.035% or less of P; 0.010% or less of S; 1.5% or less of Ni; 10% to 20% of Cr; 1.0% to 3.0% of Cu; 0.08% to 0.30% of Ti; and 0.3% or less of Al, with the balance being Fe and unavoidable impurities (abstract). Teraoka teaches that the ferritic stainless steel sheet has a Vickers hardness of less than 235 Hv, which is considered passing because it increases the toughness of the ferritic stainless steel sheet (abstract, para. [0157], [0287], [0296], [0314]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hardness of the metal shell (which includes a crimped portion of the metal shell) of Modified Miyata to be less than 235 Hv in Vickers hardness as taught by Teraoka because it would increase the toughness of the ferritic stainless steel sheet (Teraoka, abstract, para. [0157], [0287], [0296], [0314]).
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 5-6 of the amendment, Applicant argues that it would not have been obvious to modify Miyata with Tomita because even a small change in a composition can produce a big change in structures and properties of alloy products. Applicant asserts that one of ordinary skill would not have combined the material of Miyata, which is used for the metal shell of a gas sensor, with the ferritic stainless steel material of Tomita, which is used for automobile exhaust gas passage components.
Examiner respectfully disagrees. Both of the steel materials of Miyata and Tomita are used for contacting exhaust gases in an exhaust gas passage of an automobile (Miyata, para. [0004], [0006], [0043], Tomita, abstract). Since the steel materials of both Miyata and Tomita are exposed to similar environments, then one of ordinary skill in the art would have found it obvious to combine Miyata with Tomita. The combination of Miyata with Tomita would produce a steel material with similar structures and properties that would not change the principle of operation of Miyata or render Miyata inoperable for its intended purpose.
In the arguments presented on page 7 of the amendment, Applicant argues that Miyata describes a metal shell including Mo as an element, so Miyata does not indicate a material constituting a housing being formed of ferritic stainless steel consisting of, by mass, 15-25% of Cr, 0.01 to 1.0% of Nb, 0.5 to 4% of W.
Examiner respectfully disagrees. In the rejection supra, Examiner relied upon Sample No. 8 of Miyata (Table 1, para. [0075]), which does not include Mo.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that suppression of precipitation of Laves phase disclosed in Miyazaki can be achieved by the composition and producing method of Miyazaki, so the disclosure of Laves phase in Miyazaki cannot be combined with the disclosure of Miyata without the composition and producing method of Miyazaki. Applicant asserts that the combination of Miyata and Miyazaki would not have resulted in a precipitation amount of Laves phase in a mother phase of the housing is less than 0.1% by mass.
Examiner respectfully disagrees. In response to applicant's argument that the precipitation amount of Laves phase in Miyazaki cannot be combined with Miyata, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed in the rejection supra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the precipitation amount of Laves phase of Fe2W in a mother phase of the cylindrical metal shell of Modified Miyata to be less than 0.1% by mass as taught by Miyazaki because it would desirably reduce the thermal expansion coefficient of the steel material (Miyazaki, pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph).
In the arguments presented on page 9 of the amendment, Applicant argues that none of the applied references disclose the technical effect of the present technology, which is a gas sensor that reduces the permanent deformation of the housing and ensures the airtightness of the gas sensor under high-temperature environments.
Examiner respectfully disagrees. In response to applicant's argument that Miyata is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miyata is analogous art because Miyata is in the field of applicant’s endeavor, which is gas sensing. Additionally, Miyata teaches a gas sensor that suppresses damage to elements housed in the metal shell (para. [0019]), and ensures airtightness of the gas detection element in the metal shell (para. [0050]).
Applicant’s arguments with respect to Miyata in view of Tomita on page 8 have been considered but are moot in light of new grounds of rejection. Prior art Miyata in view of Miyazaki is now relied upon for the feature of wherein the material constituting the housing is formed of ferritic stainless steel consisting of, by mass, 15 to 25% of Cr, 0.01 to 1.0% of Nb, 0.5 to 4% of W as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699